Citation Nr: 0818079	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral stress fractures of the heels.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with this case.  The hearing was scheduled and subsequently 
held in May 2006.  The veteran testified before the 
undersigned Acting Veterans Law Judge (AVLJ) and the hearing 
transcript is of record.  

This claim was previously before the Board in September 2006.  
At that time, the veteran's claim was remanded for additional 
evidentiary development.  The veteran's claim is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran's bilateral heel stress fractures are 
manifested by pain, stiffness, cramping, decreased mobility, 
tenderness, fatigue with walking or prolonged standing, and 
occasional numbness; there is no evidence of swelling, heat, 
redness, weakness, abnormal weight bearing, flare-ups, or 
lack of endurance.

2.  Radiographic evidence revealed mild degenerative joint 
disease of the feet bilaterally.


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, but 
not higher, for bilateral heel stress fractures are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5284 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the condition of his 
service-connected bilateral heel stress fractures has 
worsened and that this decline warrants a compensable 
disability evaluation.  The RO evaluated the veteran's 
condition is rated as a non-compensable disability under 
Diagnostic Code 5284.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate in this 
instance.  However, staged ratings are not warranted in the 
present case.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

A 10 percent evaluation under Diagnostic Code 5284 is 
assigned for moderate foot injuries, while a 20 percent 
evaluation is assigned for moderately severe foot injuries.  
A 30 percent evaluation is assigned for severe foot injuries.  
An explanatory note associated with this code provision 
indicates that a foot injury with actual loss of use of the 
foot is rated as 40 percent disabling.

The Board has considered all of the evidence of record.  The 
first pertinent treatment record is July 2001.  The veteran 
sought VA care for left knee and left foot pain with 
numbness.  Upon physical examination, no evidence of atrophy 
was noted in the left knee or foot.  The veteran was able to 
place full weight on the left knee and foot without complaint 
or facial grimacing.  The assessment was left knee and left 
foot pain.

The veteran was referred to the VA podiatry clinic in 
November 2001 after reporting left foot pain.  The veteran's 
long history of bilateral foot and lower extremity pain was 
well-known to the examiner.  The examiner noted that the 
veteran's symptoms were not improved with shoes, arch 
supports, or non-steroidal anti-inflammatory drugs.  The 
impression was pes planus.  

The veteran presented to the VA orthopedic clinic in February 
2002 with musculoskeletal pain.  Bilateral x-rays of the 
veteran's feet taken at that time looked "pretty normal."  
The impression was metatarsalgia and iliotibial (IT) band 
insertional pain, left knee.  The examiner recommended that 
the veteran use metatarsal bars in his shoes bilaterally and 
take ibuprofen.  Follow-up x-rays of the calcaneus taken in 
October 2002 were interpreted to show normal bilateral 
calcanei.  Calcaneus is defined as "the irregular 
quadrangular bone at the back of the tarsus; called also 
calcaneal bone, calcaneum, heel bone, os calcis, and os tarsi 
fibulare."  Dorland's Illustrated Medical Dictionary, 270 
(30th ed. 2003).  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in November 2002.  The examiner reviewed the 
claims file.  The veteran reported cramping and foot pain as 
well as calf pain and stated that the bones in his feet were 
"breaking down."  The veteran indicated that he wore 
prescribed orthotics, but that these were not helpful.  The 
veteran also stated that in the past he had been diagnosed as 
having plantar fasciitis, and that he had bunions and 
hammertoes.  The veteran used ibuprofen for generalized joint 
pain and stated that his feet became fatigued with walking 
and prolonged standing.

Upon physical examination, the examiner noted the presence of 
pes planus and hallux valgus.  However, the examiner found no 
evidence of painful manipulation of the feet, muscle atrophy, 
wasting, or hammertoes.  X-rays taken at that time showed no 
heel abnormalities.  The impression was bilateral pes planus 
and history of heel stress fractures. 

The veteran sought VA care for bilateral foot pain in March 
2003.  The veteran stated that the pain was worse in the 
right heel.  He also reported left hip pain.  Bilateral foot 
x-rays taken in August 2003 were interpreted to be normal.  A 
bone scan conducted by VA in September 2003 showed no 
evidence of heel abnormalities.  In a follow-up VA treatment 
note dated October 2003, the veteran was diagnosed as having 
diffuse bilateral foot pain. 

The veteran subsequently underwent electromyographic (EMG) 
studies in January 2004.  The veteran reported a long history 
of bilateral foot pain and weakness.  The veteran purportedly 
wore orthotics and reported fatigue after walking, as well as 
stiffness in the morning.  The veteran's past medical history 
was significant for diabetes mellitus, among other 
conditions.  The results of the EMG found no evidence of 
lower extremity radiculopathy, sensory neuropathy, or 
peripheral neuropathy.  The results were positive for a left-
sided sciatica, consistent with history of left hip pain with 
radiation down the leg.  The examiner noted the presence of 
an isolated slowing of latency in the left peroneal nerve.  
The examiner opined that this was a "unilateral" finding 
that would not explain the veteran's symptoms in both of his 
feet.  No heel abnormalities were noted.  

The veteran underwent another EMG study in May 2006.  This 
EMG study was conducted at the Lexington Diabetic Center and 
the results were interpreted to be supportive of a left L5 
radiculopathy as well as a right S1 radiculopathy or right 
tibial or sciatic nerve lesion.  The left sural response was 
absent, a finding consistent sensory polyneuropathy, a left 
sural nerve lesion, or a left focal sciatic neuropathy, 
according to the examiner.  No heel abnormalities were noted.

The veteran testified before the undersigned AVLJ in May 2006 
in connection with the current claim.  The veteran described 
his foot pain as constant "chronic debilitating pain" and 
indicated that this pain limited mobility and interrupted his 
sleep.  The veteran denied relief with prescription 
medications and reported having limited employment and/or 
promotion opportunities due to an inability to stand or walk 
for a prolonged period of time. 

The veteran was afforded a VA C&P examination in November 
2007.  He reported pain, stiffness, and fatigability in the 
medial heel bilaterally.  The veteran's gait was slow and 
antalgic.  Upon physical examination, the examiner found 
evidence of tenderness and painful motion.  In particular, 
the examiner noted the presence of pain to palpitation of the 
posterior tibial muscle and tendon as well as plantar fascia, 
especially at the heel.  No evidence of swelling, heat, 
redness, weakness, abnormal weight bearing, flare-ups, or 
lack of endurance was noted.  The veteran was able to walk 
more than one-quarter of a mile, but less than one mile with 
assistance of a cane.  Bilateral foot x-rays were interpreted 
to show mild degenerative joint disease and pes planus.  The 
examiner also noted that the veteran used corrective shoe 
inserts with "fair" results.

The impression was pes planus, plantar fasciitis, posterior 
tibial tendon sprain/strain, and "?calcaneal stress 
fracture, resolved."  It was noted that the veteran's usual 
occupation was a clerk.  The effects of the veteran's 
disability on his occupation included decreased mobility, 
problems with lifting and carrying, and bilateral foot pain.  
Additionally, the examiner noted that the veteran's 
disability had no effect on performing activities of daily 
living, a mild effect on driving, a moderate effect on 
chores, shopping, recreation, and traveling, and a severe 
effect on his ability to exercise.      

Given the evidence of record, the Board concludes that the 
veteran is entitled to a 10 percent disability evaluation, 
but not higher, for stress fractures of the heels.  The 
veteran's symptoms in this case more nearly approximate the 
criteria for a "moderate" foot disability under Diagnostic 
Code 5284.  In particular, the medical evidence of record 
details the veteran's long history of foot pain, including 
the veteran's complaints of stiffness, tenderness, decreased 
mobility, cramping, fatigue with walking or prolonged 
standing, and occasional numbness.  In addition, it was noted 
during the November 2007 C&P examination that the veteran's 
disability had a significant effect on his employment, as 
well as a moderate effect on chores, shopping, recreation, 
and traveling, and a severe effect on his ability to 
exercise.  Foot x-rays taken at that time showed mild 
degenerative changes as well.     

The Board also points out that where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
this regard, the Board notes that the veteran was also 
diagnosed as having other foot disabilities such as plantar 
fasciitis, pes planus, metatarsalgia, and hallux valgus.  
Subsequent VA examinations have been unable to differentiate 
which symptoms, if any, were related to the other foot 
disabilities discussed above, and which symptoms, if any, 
were related to the veteran's service-connected stress 
fractures of the heels.  Consequently, the Board is required 
to attribute all manifestations and symptoms to the veteran's 
service-connected stress fractures of the heels.

As noted above, the veteran's heel disability has been rated 
as 10 percent disabling.  The Board finds that the veteran's 
overall disability picture suggests a "moderate" disability 
and that the veteran's current symptomatology is contemplated 
in the 10 percent evaluation.  The Board notes that the terms 
"moderately severe" and "severe" are not defined in 
Diagnostic Code 5284, but it should be noted that a 40 
percent evaluation is assigned under this code for foot 
disabilities with actual loss of use of the foot.  

Overall, the nature of the functional losses experienced by 
the veteran are not such that they may be said to equate to 
impairment contemplated by an evaluation in excess of 10 
percent under Diagnostic Code 5284 or any other related 
codes. Therefore, the Board does not find any basis to 
justify a higher rating for the veteran's disability under 
DeLuca and 38 C.F.R. §§ 4.40, 4.45. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's disability, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in an October 2002 VCAA letter that 
he could submit evidence showing his service-connected 
bilateral heel stress fractures had increased in severity.  
The veteran was informed that evidence of an increase in 
severity could be submitted in the form of statements from 
his doctor containing physical and clinical findings, the 
results of laboratory tests or x-rays, and lay statements 
from individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.   

However, the Board notes that the October 2002 VCAA letter 
failed to provide information about the effect that worsening 
has on the veteran's employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for bilateral heel 
stress fractures are harmless error and did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The veteran was 
provided with the rating criteria for foot disabilities in 
the March 2004 Statement of the Case.  The Board notes that 
the veteran's claim was remanded in September 2006 for 
additional evidentiary development and he was provided 
additional VCAA notice at that time by way of an October 2006 
letter.  The claim was subsequently readjudicated following 
notice of this information by way of a January 2008 
Supplemental Statement of the Case.  The veteran has also 
provided specific arguments concerning the propriety of an 
increased rating and information about the impact of his 
disability on his job, thereby demonstrating actual knowledge 
of the relevant criteria.  The veteran also submitted 
evidence in his possession pertaining to the claim.

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the veteran, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate an increased rating claim based on bilateral 
heel stress fractures.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claim.  The veteran was also provided with 
general notice, via a March 2006 letter, of the information 
and evidence necessary to establish a disability rating and 
an effective date for the disability on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded multiple VA 
examinations in connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation of 10 percent for stress fractures of the heels 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


